IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-11-00147-CV

                   IN RE GRAY WIRELINE SERVICE, INC.


                                Original Proceeding



                         MEMORANDUM OPINION

      Gray Wireline Service, Inc. has petitioned this Court for a writ of mandamus to

compel the trial court to withdraw its order granting a motion to reform non-compete

agreements contained within employment agreements signed by Larry Cavanna, David

Gray, and Kenneth Nester, Sr. An interlocutory appeal was filed by Gray Wireline

Service, Inc. in which we have determined that the trial court committed reversible

error and the complained-of judgment has been reversed and remanded to the trial

court for further proceedings. See Gray Wireline Service, Inc. v. Cavanna, No. 10-11-00058-

CV, 2011 Tex. App. LEXIS ______ (Tex. App.—Waco October 12, 2011, no pet. h.).

Therefore, the petition for writ of mandamus is dismissed as moot. Based on the
foregoing, costs of this proceeding will be assessed against the real parties in interest.

TEX. R. APP. P. 43.4.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed October 12, 2011
OT06




In re Gray Wireline Service, Inc.                                                   Page 2